DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 42-46, 50-55, and 60-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/21.
Drawings
The drawings were received on 11/8/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 47-49, and 56-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (algorithm description of joint exploration test model 7 (JEM 7)) for the same reasons as set forth in Sec. 7 of the last OA, dated 8/6/21.
With respect to the newly amended limitations, Chen already discloses the concept of such common condition (i.e. same motion information) that the first motion vector is determined to be identical to the second motion vector, OBMC based on the .
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Applicant asserts on p. 11 of the Remarks that claims 61-69 are drawn to species 5.  However, it is noted that these claims are drawn to different embodiments of the invention.  For example, the embodiment recited in claim 62 requires that the OBMC based on the second video block is performed for both a luma component and a chroma component of the first video block; while the embodiment recited in claim 63 requires that the OBMC based on the second video block is performed only for a luma component of the first video block.  Therefore, the embodiments are clearly mutually exclusive.
Applicant asserts on p. 12 of the Remarks that Chen fails to disclose the newly amended limitations.  However, §2.2.10. of Chen discloses that for small MC blocks, or CU with size less than 256, the CU flag can signal to indicate OBMC is not applied (i.e. skipped), thus meeting the limitation in its broadest reasonable sense.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419